Citation Nr: 0702856	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which, among other things, denied service 
connection for PTSD and peripheral neuropathy.  The veteran 
filed a notice of disagreement (NOD) with these decisions in 
September 2003.

A February 2004 Decision Review Officer (DRO) conference 
report indicates that among the agreed upon actions were that 
the veteran would withdraw his appeal as to the peripheral 
neuropathy issue.  As the DRO conference report is signed by 
the veteran's representative, includes the veteran's name, 
the VA file number, and a statement specifying the issue 
withdrawn from the appeal, the issue of service connection 
for peripheral neuropathy was properly withdrawn and is 
therefore not before the Board.  38 C.F.R. §§ 20.204(a), (b) 
(2006).  Moreover, the withdrawal of the appeal of the claim 
for service connection for peripheral neuropathy is deemed a 
withdrawal of the September 2003 NOD, and there was no 
subsequent timely NOD filed.  38 C.F.R. § 20.204(c) (2006).  
However, in his May 2005 substantive appeal (VA Form 9) on 
the issue of service connection for PTSD, the veteran 
referred to the claim for service connection for peripheral 
neuropathy, and the RO treated this reference as a petition 
to reopen the claim for service connection for peripheral 
neuropathy.  The RO denied the petition to reopen in 
September 2005.  However, the veteran did not file a document 
indicating disagreement with this decision or a desire for 
appellate review, and the veteran's representative did not 
refer to this issue in the September 2005 statement in 
support of appeal (in lieu of VA Form 646) or the March 2006 
informal hearing presentation.  As a timely NOD to initiate 
an appeal of the denial of the petition to reopen the claim 
for service connection for peripheral neuropathy has not been 
filed, that issue is not currently before the Board and will 
not be addressed in this decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2006).  

The veteran requested a hearing before the Board in his 
substantive appeal and one was scheduled for September 2005.  
However, the veteran failed to appear for this hearing, and 
his request is therefore considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).


FINDING OF FACT

There is no evidence that the veteran engaged in combat with 
the enemy or credible supporting evidence that his claimed 
in-service stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending a May 
2002 VCAA letter prior to its initial, August 2003 denial of 
the veteran's claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The May 2002 letter met the VCAA's requirements regarding the 
content of notification.  In it, the RO explained the VCAA 
generally and VA's duties to notify and assist the veteran 
pursuant to that statute.  The RO identified the claim for 
service connection for PTSD as one of the issues before it 
and explained how to establish entitlement to service 
connection generally.  The RO also attached a questionnaire 
asking for information in support of the claim for service 
connection for PTSD.  Specifically, the questionnaire asked 
for information regarding the event or events the veteran 
experienced in service which he felt contributed to his claim 
for service connection for PTSD, including dates, locations, 
and the names of other individuals involved.  The RO also 
attached a VA Form 21-4138, statement in support of claim, 
and asked the veteran to provide as detailed a description as 
possible of the claimed events.  The RO also wrote: "[T]ell 
us about any additional information or evidence that you want 
us to try to get for you," and "[S]end us the evidence we 
need as soon as possible."  Thus, the RO substantially 
complied with all four elements of VCAA notification as it 
relates to the claim for service connection for PTSD.

In addition, the RO complied with the VCAA's duty to assist 
by obtaining the veteran's service medical records and 
service personnel records, his post-service private and VA 
treatment records including those relating to his mental 
status, affording him an August 2002 VA PTSD examination, and 
taking appropriate action in attempting to verify his claimed 
in-service stressors as described in detail below.

Moreover, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that notification is required 
regarding all five elements of a service connection claim, 
i.e., 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Id. at 484.  As explained below, the Board will 
deny the single service connection claim on appeal herein, so 
there is no disability rating or effective date to assign, 
rendering any error in not providing information regarding 
these elements harmless.  See Mayfield v. Nicholson, No. 02-
1077, at 7 (Vet. App. Dec. 21, 2006) (rejecting the argument 
that the Board lacks authority to consider harmless error).

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Generally, to establish service connection, a 
veteran "must show (1) a current disability; (2) an in-
service precipitating disease, injury or event; and (3) nexus 
between the current disability and the in-service events." 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997)).  Service connection 
for PTSD in particular requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2006); 
a link, established by medical evidence, between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).

In this case, the Board notes that a September 2002 VA mental 
status treatment notes show a diagnosis of ruled out PTSD, 
and an August 2002 VA examination report reveals a diagnosis 
of PTSD.  Subsequently, a September 2002 VA medical treatment 
notation shows the veteran has a diagnosis of PTSD with 
complaints of anxiety.  Now the Board turns to the question 
of whether the evidence shows that the veteran's claimed 
stressor(s) can be verified.

The Board therefore need not address questions regarding 
other elements of the claim, such as whether there is a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(2006), but the Board notes that there was conflicting 
evidence on this question such as the September 2002 VA 
mental status treatment note that ruled out PTSD and the 
August 2002 VA examination that diagnosed PTSD.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If 
the veteran did not engage in combat while in service, or if 
the alleged stressor is not related to combat, corroborative 
evidence of the claimed stressor having actually occurred is 
required.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Here, in his initial response to the PTSD questionnaire 
received in May 2002, the veteran indicated only that he had 
two good friends killed on guard duty but that he had 
forgotten their names.  He also did not provide the 
approximate dates for these claimed stressors.  At the August 
2002 VA PTSD examination, the veteran reported an incident in 
which a truck in a convoy that he was in was hit and blew up, 
killing his friend Will Smith, and a separate incident in 
which his friend George Jones was killed by a sniper while on 
guard duty.

Based on this information, the RO sent a request for stressor 
verification to the U.S. Armed Services Center for Research 
of Unit Records (formerly USASCRUR, then CURR, then the 
Joints Services Records Research Center (JSRRC)).  In July 
2003, CURR replied that the request for stressor verification 
was not valid for CURR purposes because of insufficient 
information, specifically, the absence of dates within sixty 
days of the stressor, and noted that the names indicated were 
too common without a more specific date of death.  A July 
2003 report of contact (VA Form 119) indicates that the RO 
informed the veteran of CURR's response and told him it 
needed additional information to confirm his stressors.  The 
veteran indicated that he understood that additional 
information was needed, that the individual named Smith was 
not in fact killed in Vietnam but was still alive, and that 
he did not witness the death of Jones or the injury of Smith.  
The veteran did not provide additional information specifying 
the dates of these incidents.  In March 2004, the RO sent a 
follow-up request to CURR and CURR indicated in an April 2004 
reply that the request was still not valid for CURR purposes 
due to insufficient information.

CURR's responses were consistent with the guidelines VA's 
adjudication manual that were in effect at that time for 
developing claims for service connection for PTSD.  The VA 
adjudication manual instructed VA in developing claims for 
service connection for PTSD to request specific details of 
the claimed in-service stressors, including dates, places, 
and units of assignments.  See VA Adjudication Manual, M-21, 
Part III, chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 2004).  
Significantly, the manual also stated that requests to CURR 
must include, among other things, a two-month specific date 
range during which the claimed stressors occurred.  See M-21, 
Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  The most 
recent rewrite of the Manual retains this requirement.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) 
(Sept. 29, 2006) (indicating that information in requests to 
JSRRC should include month and year during which the 
stressful event occurred and noting that JSRRC will research 
records dated 30 days before and 30 days after).

The veteran's service personnel records reflect that he 
served in Vietnam from February 1970 to December 1970.  There 
is no evidence in the veteran's DD 214 (which lists as awards 
only the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal) or elsewhere that the 
veteran engaged in combat with the enemy, and his responses 
as indicated in the July 2003 report of contact reflect that 
he was not present during the combat injury and death that 
were the basis of his claimed stressors.  Thus, corroboration 
that the claimed in-service stressors actually occurred was 
required.  Because the veteran did not provide the 
information regarding the dates of his claimed stressors, or 
any other specific information in response to the RO's 
request for it, the RO was not required, as part of its duty 
to assist under the VCAA or otherwise, to take any additional 
action.  See 38 C.F.R. § 3.159(c)(2)(i) (2006) ("In the case 
of records requested to corroborate a claimed stressful event 
in service, the claimant must provide information sufficient 
for the records custodian to conduct a search of the 
corroborative records"); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street").

In addition, as noted above, it appears the veteran has been 
diagnosed with PTSD, per an August 2002 VA examination report 
and September 2002 VA treatment notations.  However, there 
was no evidence of PTSD or other psychiatric symptomatology 
in the service medical records, and the July 1971 separation 
psychiatric examination was normal.

As there is no credible supporting evidence that the 
veteran's claimed stressors occurred, he has failed to 
establish an essential element of a claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5107(a) (West 2002) 
(except as  otherwise provided by law, a claimant has the 
responsibility to present and support a claim for VA 
benefits). 


For the foregoing reasons, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, that doctrine is not applicable to 
the determination of the absence of corroboration of the 
claimed stressors because there was no evidence presented 
supporting the occurrence of those claimed stressors.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


